[NOT FOR PUBLICATION]

UNITED STATES COURT OF APPEALS
FOR THE FIRST CIRCUIT



No. 97-1954

ANGEL ALAMO, ET AL.,

Plaintiffs, Appellants,

v.

MANGUAL CLEANING SERVICE, INC., ET AL.,

Defendants, Appellees.



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF PUERTO RICO

[Hon. Jaime Pieras, Jr., Senior U.S. District Judge]                                                                    



Before

Torruella, Chief Judge,                                                      
Selya and Stahl, Circuit Judges.                                                          



Juan Ramon  Rivas Rivera and  Davila, Rivas  &amp; Goyco on  brief for                                                                
appellants.
Thomas Doran-Gelabert on brief for appellees.                                 



December 19, 1997



Per  Curiam.   After careful  review  of the  briefs and                            

record, we conclude that summary  judgment was proper for the

reasons stated by the district court in its Opinion and Order

dated April 14, 1997, and its Order dated June 4, 1997.

Affirmed.  See 1st Cir. Loc. R. 27.1.                               

-2-